Citation Nr: 1421263	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-15 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including adjustment disorder with depressed mood and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1983 to July 1986.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

It is just as likely as not the Veteran's adjustment disorder with depressive mood is at least partly the result of being personally assaulted during his military service.

CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for an acquired psychiatric disorder, including especially for this adjustment disorder with depressed mood.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is granting this claim, so need not discuss whether there has been compliance with these obligations.


Analysis of the Claim

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

That an injury or disease occurred in service is not enough; there must be permanent (meaning "chronic") disability resulting from that injury or disease.  However, service connection may be granted for a disease diagnosed after discharge from service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to direct service connection for the claimed disorder, there must be (1) competent and credible evidence confirming the Veteran has the claimed disorder or, at the very least, indicating he has at some point since the filing of his claim for the disorder; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation ("nexus") between the disease or injury in service and the currently claimed disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for PTSD, in particular, requires:  [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specifically claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

After considering the relevant medical and lay evidence in this case, the Board finds that service connection is warranted for adjustment disorder with depressed mood.  The Veteran has the required clinical diagnosis of this mental disorder, confirming he has it, and his service treatment records (STRs) confirm his allegation that he was attacked during his sleep in August 1984 by a fellow service member attempting to slash his throat.  The Veteran was treated for a laceration to his throat.

The Veteran had a VA compensation examination in May 2010.  The VA examiner not only diagnosed adjustment disorder with depressed mood, but also determined the Veteran is clearly suffering from situational stressors including that personal assault in service.  The examiner also noted the Veteran experiences some re-experiencing symptoms, particularly instrusive memories and nightmares regarding both that 1984 personal assault in service as well as a subsequent assault occurring exactly 10 years later, after service.  It therefore is just as likely as not the adjustment disorder with depressed mood is partly the result of the personal assault during the Veteran's service, so there is the required linkage between this current psychiatric disorder and his service to warrant the granting of his claim, especially resolving all reasonable doubt in his favor concerning the origins of this disorder.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Board expresses no opinion regarding the severity of this disorder.  The RO will assign an appropriate disability rating when implementing this decision.  See Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).  If the Veteran disagrees with the initial rating assigned for this disability, or even the effective date of his award, he will have to separately appeal these "downstream" issues.  See Fenderson v. West, 12 Vet. App. 119 (1999); Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


Lastly, the Veteran is additionally claiming entitlement to service connection for PTSD, so the Board must also consider this additional component of his claim.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).

Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  The Clemons Court found that, where a Veteran's claim identifies PTSD, without more, it cannot be a claim limited only to that diagnosis, rather must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

Here, though, the May 2010 VA compensation examiner indicated there was not enough clinical evidence to warrant a full diagnosis of PTSD, particularly in terms of lack of support for symptoms of emotional numbing and hyperactivity.  This also was the conclusion of a VA clinician in the outpatient mental health clinic following a subsequent September 2010 evaluation and assessment.  He explained that, during the course of two meetings with the Veteran, and previous meetings with other clinicians, he did not appear to convincingly meet full criteria for PTSD, although he has reported symptoms of:  re-experiencing, some hyperarousal, startle and sleep disturbance.  He also reports symptoms consistent with depression, including periods of:  apathy, poor mood and isolating.  According to this clinician, it appears the Veteran suffers anxiety and affective spectrum difficulties that may be best conceptualized as Mood and Anxiety disorders, not otherwise specified (NOS) at this time.  So at most the diagnosis has been rule out (R/O) PTSD.  The claim therefore is being granted to this extent and this extent only.


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, including especially adjustment disorder with depressed mood, is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


